UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7860


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY DARBY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:07-cr-01253-MBS-1; 5:12-cv-02005-MBS)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Anthony Darby, Appellant Pro Se.    John David Rowell,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Michael Anthony Darby seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.            28      U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial    showing       of     the    denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537    U.S.    322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Darby has not made the requisite showing.                     Accordingly, we deny

a   certificate      of    appealability       and    dismiss    the    appeal.        We

dispense     with        oral   argument   because       the     facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3